DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barac et al. (hereinafter BARAC) WO 2022/025816 A1.
In reference to claim 1, BARAC teaches a method, comprising: 
determining, by a migrating integrated access and backhaul node device (BARAC, page 15-16, see migrating IAB initializes topology adaption procedure to transfer from source parent node to target parent node);
comprising a processor (BARAC, page 37, lines, 14-19, see processor); 
that a group mobility event corresponding to a topology change (BARAC, 18, lines 27-30, see performing group handover comprised receiving an indication to perform a bearer context operation on a plurality of bearer contexts; page 4, lines 17-18, bearer context change triggered by local failure. Examiner notes that a local failure would result in a topology change);
from a first donor node to a second donor node is to occur (BARAC, page 18, lines 3-6 and 27-30, see group handover request is associated with IAB node handover and a method for performing a group handover comprising receiving an indication to perform a bearer context operation on a plurality of bearer contexts and performing the indicated bearer context operation on the plurality of bearer contexts; and page 16, lines 1-2, also see parent node uses a different donor IAB that the source parent donor); 
and in response to the determining, triggering (BARAC, page 18, lines 27-30, group handover comprises receiving an indication to perform a bearer context operation);
by the migrating integrated access and backhaul node device, a bearer reconfiguration (BARAC, page 16, lines 7-10, migrating IAB node receives UE context setup request to setup one or more bearers; page 19, lines 7-9, operation comprises a bearer context modification request). 
In reference to claim 2, BARAC teaches the method of claim 1 (as disclosed above), wherein: 
triggering the bearer reconfiguration comprises sending a transparent downstream group mobility modification request message to the second donor node (BARAC, page 54, lines 28-30, over-the-top connection may be transparent to participating communication devices; page 19, lines 7-9, see operation comprises a bearer context modification request to the target node).
In reference to claim 3, BARAC teaches the method of claim 1 (as disclosed above), wherein: 
triggering the bearer reconfiguration comprises sending a transparent downstream group mobility modification request message indirectly to the second donor node via an inter-donor node message from the source donor node (BARAC, page 54, lines 28-30, over-the-top connection may be transparent to participating communication devices; page 18, lines 27-30, group handover comprises receiving an indication to perform a bearer context operation page 19, lines 7-9, see operation comprises a bearer context modification request to the target node; page 19, line 15, first network node transmits to a second node.).
In reference to claim 4, BARAC teaches the method of claim 1 (as disclosed above), wherein: 
the triggering the bearer reconfiguration comprises sending a direct downstream group mobility modification request message to one or more descendent nodes of the migrating integrated access and backhaul node device (BARAC, page 18, line 31, to page 19, line 4, see indicator comprises an identified of an IAB node and the plurality of bearer contexts comprise bearer contexts associate with the IAB node (UEs and IAB MTs); page 18, lines 27-30, group handover comprises receiving an indication to perform a bearer context operation on a plurality of bearer contexts and performing the indicated bear context operation on the plurality of bearer contexts).
In reference to claim 13, BARAC teaches a system, comprising: 
a processor (BARAC, page 37, line, 14-19, see processor); and 
a memory that stores executable instructions (BARAC, page 37, lines 19-21, see memory storing instructions)
that, when executed by the processor, facilitate performance of operations (BARAC, page 37, lines 21-22, processor and memory providing features, functions and benefits discussed), the operations comprising: 
determining, by a migrating integrated access and backhaul node device (BARAC, Page 15-16, see migrating IAB initializes topology adaption procedure to transfer from source parent node to target parent node);
 that a group mobility event corresponding to a topology change (BARAC, 18, lines 27-30, see performing group handover comprised receiving an indication to perform a bearer context operation on a plurality of bearer contexts; page 4, lines 17-18, bearer context change triggered by local failure. Examiner notes that a local failure would result in a topology change)
from a source donor node to a target donor node is to occur (BARAC, page 18, lines 3-6 and 27-30, see group handover request is associated with IAB node handover and a method for performing a group handover comprising receiving an indication to perform a bearer context operation on a plurality of bearer contexts and performing the indicated bearer context operation on the plurality of bearer contexts; and page 16, lines 1-2, also see parent node uses a different donor IAB that the source parent donor); and 
in response to the determining, triggering, by the migrating integrated access and backhaul node device, a radio resource control reconfiguration (BARAC, Page 16, lines 2-6, see initialization of adaption procedure by IAB-MT; page 16, lines 17-19, see RRC Reconfiguration message received by the migrating IAB-MT).
In reference to claim 14, BARAC teaches the system of claim 13 (as disclosed above), wherein: 
triggering the radio resource control reconfiguration comprises sending a transparent downstream group mobility modification request message to the source donor node (BARAC, page 54, lines 28-30, over-the-top connection may be transparent to participating communication devices; Page 16, lines 2-4. 5-6 and 23-27, initialization of adaption procedure results in UL RRC message being sent.).
In reference to claim 15, BARAC teaches the system of claim 14 (as disclosed above), wherein: 
triggering the radio resource control reconfiguration comprises sending a transparent downstream group mobility modification request message indirectly to the target donor node via an inter-donor node message from the source donor node (BARAC, page 54, lines 28-30, over-the-top connection may be transparent to participating communication devices; page 19, lines 7-9, see operation comprises a bearer context modification request to the target node; page 19, line 15, first network node transmits to a second node.).
In reference to claim 16, BARAC teaches the system of claim 13 (as disclosed above), wherein: 
the triggering the radio resource control reconfiguration comprises sending a direct downstream group mobility modification request message to one or more descendent nodes of the migrating integrated access and backhaul node device (BARAC, page 18, line 31, to page 19, line 4, see indicator comprises an identified of an IAB node and the plurality of bearer contexts comprise bearer contexts associate with the IAB node including UEs and IAB MTs; page 18, lines 27-30, group handover comprises receiving an indication to perform a bearer context operation on a plurality of bearer contexts and performing the indicated bear context operation on the plurality of bearer contexts).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over BARAC in view of Teyeb et al. (hereinafter TEYEB I) WO 2021/260188 A1.

Regarding claim 5, BARAC teaches the method of claim 4 (as disclosed above) but BARAC does not explicitly disclose: 
wherein the downstream group mobility modification request message comprises a message containing a security key update of an impacted downstream link. 
However, TEYEB I teaches:
wherein the downstream group mobility modification request message comprises a message containing a security key update of an impacted downstream link (TEYEB I, page 26, lines 3-11, see all UEs and IAB nodes that are directly or indirectly served by migrating node must receive a handover command for changing the security keys as their context is relocated). 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method for performing group handover as taught in TEYEB I with the group handover in relation to a bearer modification request as taught by BARAC. The motivation would have been to determine the optimal way to handover user equipment and integrated access and backhaul nodes without having to individually hand them over, thereby preventing performance degradation (TEYEB I, page 28, lines 4-11).

Regarding claim 17, BARAC teaches the system of claim 16 (as disclosed above) but BARAC does not explicitly disclose: 
wherein the downstream group mobility modification request message comprises a message containing a security key update of an impacted downstream link.
However, TEYEB I teaches:
wherein the downstream group mobility modification request message comprises a message containing a security key update of an impacted downstream link (TEYEB I, page 26, lines 3-11, see all UEs and IAB nodes that are directly or indirectly served by migrating node must receive a handover command for changing the security keys as their context is relocated).

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method for performing group handover as taught in TEYEB I with the group handover in relation to a bearer modification request as taught by BARAC. The motivation would have been to determine the optimal way to handover user equipment and integrated access and backhaul nodes without having to individually hand them over, thereby preventing performance degradation (TEYEB I, page 28, lines 4-11).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over BARAC in view of Shah et al. (hereinafter SHAH) WO 2022/081845 A2.

Regarding claim 6, BARAC teaches the method of claim 1 (as disclosed above) but BARAC does not explicitly disclose: 
wherein the second donor node is a master node in a multiple connectivity topology comprising the master node and a secondary node, and 
wherein triggering the bearer reconfiguration comprises sending a transparent downstream group mobility modification request message to the master node.
However, SHAH teaches:
wherein the second donor node is a master node in a multiple connectivity topology comprising the master node and a secondary node, (SHAH, Fig. 2, see IAB donor 2 with intermediate IAB nodes under it) and 
wherein triggering the bearer reconfiguration comprises sending a transparent downstream group mobility modification request message to the master node (SHAH, Paragraph [0129] see an alternative path may be determined and used for re-routing an IAB node suffering from radio link failure; paragraph [0341]-[0342], see IAB node may trigger handoff based on channel condition and channel conditions may also trigger node reconfiguration; paragraph [0350], see IAB donor node may send a handoff configuration request message via the logical interface; paragraph [0414], see re-routing may be transparent to children nodes to a new parent node. Examiner notes that re-routing is another term for node reconfiguration, see paragraph [0510] and that a parent node may be a master node or secondary node, see FIG. 2 re-routing path to new IAB node through nod reconfiguration.).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application the method for handling link degradation and or link failure in an IAB network as disclosed in SHAH with the group handover to a bearer modification request of BARAC. The motivation would have been to create an IAB mesh network that can be enhanced to use mesh topology information to manage paths and thereby avoid interrupted communications (SHAH, [0091]).

Regarding claim 7, BARAC teaches the method of claim 1 (as disclosed above) but BARAC does not explicitly disclose: 
wherein the second donor node is a secondary node in a multiple connectivity topology comprising a master node and the secondary node, and
wherein triggering the bearer reconfiguration comprises sending a transparent downstream group mobility modification request message to the secondary node.
However, SHAH teaches:
wherein the second donor node is a secondary node in a multiple connectivity topology comprising a master node and the secondary node (SHAH, Fig. 2, see IAB node 3 being transferred to node 8 which are both under node 7 under IAB donor node 2), and
wherein triggering the bearer reconfiguration comprises sending a transparent downstream group mobility modification request message to the secondary node (SHAH, Paragraph [0129] see an alternative path may be determined and used for re-routing an IAB node suffering from radio link failure; paragraph [0341]-[0342], see IAB node may trigger handoff based on channel condition and channel conditions may also trigger node reconfiguration; paragraph [0350], see IAB donor node may send a handoff configuration request message via the logical interface; paragraph [0414], see re-routing may be transparent to children nodes to a new parent node. Examiner notes that re-routing is another term for node reconfiguration, see paragraph [0510] and that a parent node may be a master node or secondary node, see FIG. 2 re-routing path to new IAB node through nod reconfiguration).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application the method for handling link degradation and or link failure in an IAB network as disclosed in SHAH with the group handover to a bearer modification request of BARAC. The motivation would have been to create an IAB mesh network that can be enhanced to use mesh topology information to manage paths and thereby avoid interrupted communications (SHAH, [0091]).

Regarding claim 8, BARAC teaches the method of claim 1 (as disclosed above) but BARAC does not explicitly disclose: 
wherein the second donor node is a master node in a multiple connectivity topology comprising the master node and a secondary node, and
wherein triggering the bearer reconfiguration comprises sending a transparent downstream group mobility modification request message to the master node and to the secondary node.
However, SHAH teaches:
wherein the second donor node is a master node in a multiple connectivity topology comprising the master node and a secondary node (SHAH, Fig. 2, see IAB donor 2 with intermediate IAB nodes under it.), and
wherein triggering the bearer reconfiguration comprises sending a transparent downstream group mobility modification request message to the master node and to the secondary node (SHAH, Paragraph [0129] see an alternative path may be determined and used for re-routing an IAB node suffering from radio link failure; paragraph [0341]-[0342], see IAB node may trigger handoff based on channel condition and channel conditions may also trigger node reconfiguration; paragraph [0350], see IAB donor node may send a handoff configuration request message via the logical interface; paragraph [0414], see re-routing may be transparent to children nodes to a new parent node. Examiner notes that re-routing is another term for node reconfiguration, see paragraph [0510] and that a parent node may be a master node or secondary node, see FIG. 2 re-routing path to new IAB node through nod reconfiguration;  paragraph [0147], see message may be opaque as it traverses the intermediate IAB nodes towards the IAB donor node and require the IAB donor node to disseminate the message to selected IAB nodes).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application the method for handling link degradation and or link failure in an IAB network as disclosed in SHAH with the group handover to a bearer modification request of BARAC. The motivation would have been to create an IAB mesh network that can be enhanced to use mesh topology information to manage paths and thereby avoid interrupted communications (SHAH, [0091]).

Regarding claim 9, BARAC teaches the method of claim 1 (as disclosed above) but BARAC does not explicitly disclose: 
wherein the second donor node is a secondary node in a multiple connectivity topology comprising a master node and the secondary node, and 
wherein triggering the bearer reconfiguration comprises sending a transparent downstream group mobility modification request message to the master node and to the secondary node.
However, SHAH teaches:
wherein the second donor node is a secondary node in a multiple connectivity topology comprising a master node and the secondary node (SHAH, Fig. 2, see IAB node 3 being transferred to node 8 which are both under node 7 under IAB donor node 2.), and 
wherein triggering the bearer reconfiguration comprises sending a transparent downstream group mobility modification request message to the master node and to the secondary node (SHAH, Paragraph [0129] see an alternative path may be determined and used for re-routing an IAB node suffering from radio link failure; paragraph [0341]-[0342], see IAB node may trigger handoff based on channel condition and channel conditions may also trigger node reconfiguration; paragraph [0350], see IAB donor node may send a handoff configuration request message via the logical interface; paragraph [0414], see re-routing may be transparent to children nodes to a new parent node. Examiner notes that re-routing is another term for node reconfiguration, see paragraph [0510] and that a parent node may be a master node or secondary node, see FIG. 2 re-routing path to new IAB node through nod reconfiguration; paragraph [0147], see message may be opaque as it traverses the intermediate IAB nodes towards the IAB donor node and require the IAB donor node to disseminate the message to selected IAB nodes).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application the method for handling link degradation and or link failure in an IAB network as disclosed in SHAH with the group handover to a bearer modification request of BARAC. The motivation would have been to create an IAB mesh network that can be enhanced to use mesh topology information to manage paths and thereby avoid interrupted communications (SHAH, [0091]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over BARAC in view of TEYEB I and in further in view of SHAH.

Regarding claim 10, BARAC teaches the method of claim 1 (as disclosed above) but BARAC does not explicitly disclose:
wherein triggering the bearer reconfiguration comprises sending a direct downstream group mobility modification request message to a master node in a first stage, and 
in a second stage, sending at least part of the downstream group mobility modification request message containing a security key update 
from the migrating node to an anchor node in a multiple connectivity topology comprising the master node and a secondary node.
However, SHAH teaches:
wherein triggering the bearer reconfiguration comprises sending a direct downstream group mobility modification request message to a master node in a first stage (SHAH, paragraph [0129] see an alternative path may be determined and used for re-routing an IAB node suffering from radio link failure; paragraph [0341]-[0342], see IAB node may trigger handoff based on channel condition and channel conditions may also trigger node reconfiguration. Paragraph [0350], see IAB donor node may send a handoff configuration request message via the logical interface. Examiner notes that re-routing is another term for node reconfiguration, see paragraph [0510] and that a parent node may be a master node or secondary node, see FIG. 2 re-routing path to new IAB node through nod reconfiguration).  
from the migrating node to an anchor node in a multiple connectivity topology comprising the master node and a secondary node (SHAH, Fig. 2, see IAB donor 2 with intermediate IAB nodes under it).
The combination of BARAC and SHAH do not explicitly disclose: 
in a second stage, sending at least part of the downstream group mobility modification request message containing a security key update 
However, TEYEB I teaches:
in a second stage, sending at least part of the downstream group mobility modification request message containing a security key update (TEYEB I, page 26, lines 3-11, see all UEs and IAB nodes that are directly or indirectly served by migrating node must receive a handover command for changing the security keys as their context is relocated)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine method for performing by a target central unit during a handover of a migrating node from a source CU and source DU to a target CU and target DU as taught by TEYEB I into the group handover in relation to a bearer modification request capable of handling link degradation of BARAC and SHAH. The motivation would have been to provide an optimal way to handover user equipment and integrated access and backhaul nodes without having to individually hand them over, thereby preventing performance degradation (TEYEB I, page 28, lines 4-11).

Regarding claim 11, BARAC teaches the method of claim 1 (as disclosed above) but BARAC does not explicitly disclose:
wherein triggering the bearer reconfiguration comprises sending a direct downstream group mobility modification request message to a secondary node in a first stage, and 
in a second stage, sending at least part of the downstream group mobility modification request message containing a security key update
from the migrating node to an anchor node in a multiple connectivity topology comprising a master node and a secondary node.
However, SHAH teaches:
wherein triggering the bearer reconfiguration comprises sending a direct downstream group mobility modification request message to a secondary node in a first stage (SHAH, Paragraph [0129] see an alternative path may be determined and used for re-routing an IAB node suffering from radio link failure; paragraph [0341]-[0342], see IAB node may trigger handoff based on channel condition and channel conditions may also trigger node reconfiguration; paragraph [0350], see IAB donor node may send a handoff configuration request message via the logical interface; paragraph [0414], see re-routing may be transparent to children nodes to a new parent node; Examiner notes that re-routing is another term for node reconfiguration, see paragraph [0510], and that a parent node may be a master node or secondary node, see FIG. 2 re-routing path to new IAB node through nod reconfiguration; Paragraph [0147], see message may be opaque as it traverses the intermediate IAB nodes towards the IAB donor node and require the IAB donor node to disseminate the message to selected IAB nodes), and 
from the migrating node to an anchor node in a multiple connectivity topology comprising the master node and a secondary node (SHAH, Fig. 2, see IAB donor 2 with intermediate IAB nodes under it).
The combination of BARAC and SHAH do not explicitly disclose:
in a second stage, sending at least part of the downstream group mobility modification request message containing a security key update.
However, TEYEB I teaches:
in a second stage, sending at least part of the downstream group mobility modification request message containing a security key update (TEYEB I, page 26, lines 3-11, see all UEs and IAB nodes that are directly or indirectly served by migrating node must receive a handover command for changing the security keys as their context is relocated).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine method for performing by a target central unit during a handover of a migrating node from a source CU and source DU to a target CU and target DU as taught by TEYEB I into the flexible group handover in relation to a bearer modification request capable of handling link degradation of BARAC and SHAH. The motivation would have been to provide an optimal way to handover user equipment and integrated access and backhaul nodes without having to individually hand them over, thereby preventing performance degradation (TEYEB I, page 28, lines 4-11).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over BARAC in view of Kim, Donggun (hereinafter KIM) US-20200221329-A1 and further in view of TEYEB.

Regarding claim 12, BARAC teaches the method of claim 1 (as disclosed above) but BARAC does not explicitly disclose: 
further comprising, triggering, by the migrating integrated access and backhaul node device, an independent security key update for downstream nodes in conjunction with triggering the bearer reconfiguration.
However, TEYEB I teaches: 
further comprising, triggering, by the migrating integrated access and backhaul node device, [a] . . . security key update for downstream nodes in conjunction with triggering the bearer reconfiguration (TEYEB I, page 26, lines 3-11, see all UEs and IAB nodes that are directly or indirectly served by migrating node must receive a handover command for changing the security keys as their context is relocated).
The combination of BARAC and TEYEB I do not explicitly disclose:
an independent security key update
However, KIM teaches:
an independent security key update (KIM, paragraph [0585], see configuring of a particular bearer with a separate and new security key)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the wireless communication system with a controller configured to perform ciphering deciphering at the PDCP layer as taught by KIM into the group handover in relation to a bearer modification request of BARAC and TEYEB I. The motivation would have been to determine the optimal way to handover user equipment and integrated access and backhaul nodes without having to individually hand them over, thereby preventing performance degradation (TEYEB I, page 28, lines 4-11) and enhance security (KIM, paragraph [0584]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over BARAC in view of Teyeb et al. (Hereinafter TEYEB II), WO 2022025818 A1. 
BARAC teaches the system of claim 13, but BARAC does not explicitly disclose:
wherein the triggering the radio resource control reconfiguration comprises sending a direct downstream group mobility modification request message to 
a serving integrated access and backhaul node device node that triggers a measurement report.
However, TEYEB II teaches:
wherein the triggering the radio resource control reconfiguration comprises sending a direct downstream group mobility modification request message (TEYEB II, page 17, lines 3-5, see UE Context setup request message sent to IAB-MT and setup one or more bearers used by migrating IAB-MT. Examiner notes that bearers can be UEs or IABs or both)
to a serving integrated access and backhaul node device node that triggers a measurement report (TEYEB II, page 16, lines 31-32, see migrating IAB-MT sends measurement report message to the source parent node gNB-DU).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the IAB network node arrangement determinations by TEYEB II into the group handover in relation to bearer modification request of BARAC. The motivation would have been to reduce and/or minimize data packet losses before handover of a migrating IAB node is executed (TEYEB II, page 9, lines 8-14).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over BARAC in view of Fujishiro et al. (hereinafter FUJISHIRO) WO 2022/085601.
BARAC teaches:
a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, the operations comprising (BARAC, page 38, lines 9-21, see non-transitory device readable medium and computer-executable instructions that may be used by the processing circuitry and utilized by network node):
determining, by migrating integrated access and backhaul node equipment, that a group mobility event corresponding to a topology change from a first donor node to a second donor node is to occur (BARAC, page 15-16, see migrating IAB initializes topology adaption procedure to transfer from source parent node to target parent node; page 18, lines 3-6, see group handover request is associated with IAB node handover; page 4, lines 17-18, bearer context change triggered by local failure); and
BARAC does not explicitly disclose:
in response to the determining, informing, by the migrating integrated access and backhaul node equipment to a serving node, 
that a group mobility procedure corresponding to a topology adaptation has been at least one of triggered or initiated, for the serving node to trigger a bearer configuration for a descendent node of the migrating integrated access and backhaul node equipment.
However, FUJISHIRO teaches:
in response to the determining, informing, by the migrating integrated access and backhaul node equipment to a serving node, (FUJISHIRO, English translation, page 11, see resetting of the RRC message from the parent node to the target donor)
that a group mobility procedure corresponding to a topology adaptation has been at least one of triggered or initiated, for the serving node to trigger a bearer configuration for a descendent node of the migrating integrated access and backhaul node equipment (FUJISHIRO, FIG. 13, see group handover of parent node and child node/UE are reconfigured for migration from a source donor to a target donor. English Translation, Page 10-11, see target donor transmitting a group handover command to parent node that transfers the group handover to the child node or child UE; page 5, see Data and control information are transmitted between the RLC layer of the IAB-MT and IAB-DU via a logical channel).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the handover/handoff method and apparatus in which a handover command relating to security keys as taught by FUJISHIRO into the group handover in relation to a bearer modification request of BARAC. The motivation would have been to implement a plurality of bearer context comprised of bearer contexts associated with the IAB node (e.g. IAB MTS) for a group handover procedure (BARAC, page 19, lines 1-4).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over BARAC as modified by FUJISHIRO as applied to claim 19 above, and further in view of TEYEB I.
The combination of BARAC and FUJISHIRO teaches the non-transitory machine-readable medium of claim 19 but does not disclose:
wherein the operations further comprise triggering, by the migrating integrated access and backhaul node equipment, an independent security key update for downstream nodes in conjunction with the informing of the group mobility procedure.
However, TEYEB I teaches: 
wherein the operations further comprise triggering, by the migrating integrated access and backhaul node equipment, an independent security key update for downstream nodes in conjunction with the informing of the group mobility procedure (TEYEB I, page 26, lines 3-11, see all UEs and IAB nodes that are directly or indirectly served by migrating node must receive a handover command for changing the security keys as their context is relocated).
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the handover/handoff method and apparatus in which a handover command relating to security keys as taught by FUJISHIRO into the combined group handover in relation to bearer modification request of BARAC and TEYEB I. The motivation would have been to provide optimal handover which in turn prevents performance degradation. (TEYEB I, page 28, lines 4-11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chaponniere et al., Patent No.: US 11,438,820 B2: a wireless communication system that solves problems with handover efficiency issues.
Da Silva et al., WO 2022/071840 A1: a method for UE to communicate with a wireless network through a master cell group and a secondary cell group.
Yui, Candy, Pub. No. US 2022/0078686 A1: a system for configuring UE for and after exiting a conditional handover.
LIU, Jing, WO 2022/022484 A1: a logical channel configuration method.
Zhu, Yuanping, WO 2022/016473 A1: a communication method for an IAB with a child node and parent node using RRC reconfiguration.
Ishii, Atushi, WO 2021/220937 A1: a system for wireless communication between a terminal and an IAB donor via an IAB node.
Palat et al., Pub. No.: US 2021/0282213 A1: technique for unifying split bearers at UE in an evolved-universal terrestrial radio access-new radio dual connectivity environment.
Raval et al., Pub. No.: US 2018/0041927 A1: a system for handovers with simplified network topology.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R FERNANDEZ whose telephone number is (571)272-4490. The examiner can normally be reached Monday - Thursday 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on (571) 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.F./            Examiner, Art Unit 2473                                                                                                                                                                                            

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473